Citation Nr: 0945213	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to 
June 1946.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2009, at which time, it was 
remanded for further development.  Following the 
requested development, the VA Appeals Management Center 
in Washington, D.C. confirmed and continued the RO's 
denial of entitlement to service connection for hearing 
loss disability.  Thereafter, the case was returned to 
the Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's chronic hearing impairment, diagnosed as 
bilateral sensorineural hearing loss disability, was 
first manifested many years after service, and the 
preponderance of the competent evidence of record shows 
that it is unrelated thereto.


CONCLUSION OF LAW

A bilateral sensorineural hearing loss disability is not 
the result of disease or injury incurred in or aggravated 
by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development 
of the issue of entitlement to service connection for a 
bilateral hearing loss disability.  38 U.S.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, 
the Board finds that VA has met that duty.

In September 2006, VA received the Veteran's claim; there 
is no issue as to providing an appropriate application 
form or completeness of the application. 

Following the receipt of that application, VA notified 
the Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the 
evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed the 
Veteran of the criteria for service connection and set 
forth the criteria, generally, for rating service-
connected disabilities.  VA also informed him of the 
criteria for assigning effective dates, should service 
connection be granted. 

Following the notice to the Veteran, VA fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist 
is not a one-way street.  Olsen v. Principi, 3 Vet. App. 
480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
following:  the Veteran's service treatment records; 
documentation associated with the transport ship to which 
the Veteran had been assigned during World War II; 
private medical records reflecting the Veteran's 
treatment for hearing loss disability from June 1965 to 
August 1969; a statement from a former fellow serviceman; 
a statement from a social worker; a copy of a newspaper 
article; an extract from a medical dictionary; and 
reports of VA examinations performed in May 2007 and July 
2009.  In addition, VA offered the Veteran an opportunity 
to present additional evidence and testimony at a hearing 
before VA.  However, to date, he has declined that offer. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support his claim; and there is no evidence 
of any VA error in notifying or assisting him that could 
result in prejudice to him or that could otherwise affect 
the essential fairness of the adjudication.  Accordingly, 
the Board will proceed to the merits of the appeal.

Factual Background

The Veteran's service treatment records, including the 
reports of his service entrance and separation 
examinations, show that his ears were normal and that his 
hearing acuity for the whispered and/or spoken voice was 
15/15, bilaterally.  

On June 27, 1946, the VA received the Veteran's claim of 
entitlement to service connection for asthma.  

From June 1965 to August 1969, the Veteran was treated at 
the Mayo Clinic for hearing loss disability.  In June 
1965, he reported a six month history of hearing 
impairment in his left ear.  It was noted that there was 
no familial history of hearing loss disability and that 
he had experienced no ear infections.  During a work-up, 
there was an exostosis in the left ear, and the diagnosis 
was otosclerosis on the left.  


During audiometric testing in June 1965, the Veteran 
demonstrated the following pure tone thresholds, in 
decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
Not 
Reported 
(NR)
30
LEFT
55
55
45
NR
35

Prior to October 31, 1967, audiometric test results were, 
generally, reported in American Standards Association 
(ASA) units.  In 1967, those results were converted to 
International Standard Organization (ISO) units which are 
in use today.  That conversion generally required that 
ASA units be converted to ISO units.  However, all 
audiometric test results from the Mayo Clinic were 
reported in ISO units.  Thus, no conversion has been 
necessary in this case.  

In June 1965, speech reception testing revealed 96 
percent recognition in the Veteran's right ear and from 
80 to 98 percent recognition in his left ear.  

The following day, the Veteran underwent a left 
stapedectomy to alleviate the otosclerosis in that ear.

During audiometric testing in August 1965, the Veteran 
demonstrated the following pure tone thresholds in the 
left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
NR
25

Speech reception testing was not performed.

In August 1966, it was noted that the Veteran had 
maintained excellent hearing acuity in his right ear, but 
that it had decreased a little.  Audiometric testing 
revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
NR
35
LEFT
15
15
20
NR
25

Speech reception testing revealed from 92 to 98 percent 
recognition, bilaterally. 

In June 1968, it was noted that the Veteran's right ear 
hearing acuity had decreased to the point that it 
required surgery.  Audiometric testing revealed the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
NR
45
LEFT
15
10
20
NR
30

Speech reception testing revealed 96 percent recognition, 
bilaterally. 

In June 1969, the Veteran returned to the Mayo Clinic for 
surgery on his right ear.  Audiometric testing revealed 
the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
40
NR
40
LEFT
10
10
15
NR
30

Speech reception testing revealed 92 percent recognition 
in the right ear and 96 percent recognition in the left 
ear. 

On examination, the Veteran was found to have right 
otosclerosis for which he underwent a right stapedectomy.

During audiometric testing in August 1969, the Veteran 
demonstrated the following pure tone thresholds in the 
right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
NR
40

Speech reception testing revealed 98 percent recognition 
in the right ear. 

In February 2007, Gilbert Durkin, a Licensed Clinical 
Social Worker, reported that he had known the Veteran for 
over ten years and found him to be honest and straight 
forward.  

In May 2007, the Veteran underwent a VA audiologic 
examination.  Audiometric testing revealed the following 
pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
60
80
85
LEFT
25
25
65
70
75

Speech reception testing revealed 88 percent recognition 
in the right ear and 96 percent recognition in the left 
ear. 

Following the May 2007 examination, the examiner 
concluded that it was not as likely as not that the 
Veteran's hearing loss disability was caused by noise 
exposure in service.  He noted that there were no hearing 
loss problems in service and no probative opinions after 
service from audiologic evaluations or other expert 
testimony.  Rather, he opined the Veteran's hearing loss 
disability to be the result of occupational noise 
exposure after service while the Veteran was employed as 
a carpenter.  It was subsequently noted that the Veteran 
had never been a carpenter, so he was scheduled for an 
additional VA audiologic examination.

In October 2007, Charles Picoldi, a former fellow service 
member, recalled that there had been an explosion on the 
ship he and the Veteran had been on during World War II.  

In July 2009, the Veteran was reexamined by VA.  
Audiometric testing revealed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
80
85
LEFT
25
25
65
85
100

Speech reception testing revealed 80 percent recognition 
in the right ear and 94 percent recognition in the left 
ear. 

Following the October 2007 examination, the examiner 
again concluded that it was less likely than not that the 
Veteran's hearing loss disability was caused by noise 
exposure in service.  He noted that there were no hearing 
loss problems in service and no probative opinions after 
service from audiologic evaluations or other expert 
testimony.  In this regard, he noted no evidence of 
hearing loss disability until 1965.  

The Applicable Law and Regulations

Service connection may be granted for disability or 
injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Generally, the evidence 
must show (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; 
(3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge 
is required to support the claim.  Id. 

For organic neurologic disabilities, such as a 
sensorineural hearing loss disability, service connection 
may be presumed when such disability is shown to a degree 
of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing criteria notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for 
purposes of laws administered by VA when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The failure to meet these criteria at 
the time of a veteran's separation from active service is 
not necessarily a bar to service connection for a hearing 
loss disability.  A veteran may establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is 
related to service.  38 C.F.R. § 3.303(d); see, e.g., 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Analysis

The Veteran contends that he has a bilateral hearing loss 
disability, as a result of noise exposure during service 
in World War II.  In particular, he states that he 
developed chronic hearing problems after an explosion on 
a transport ship to which he was assigned.  Therefore, he 
maintains that service connection is warranted.  However, 
after carefully considering the claim in light of the 
record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

As noted in its May 2009 remand, the Board accepts the 
Veteran's contentions that he sustained acoustic trauma 
during service, including that associated with an 
explosion aboard the transport ship to which he was 
assigned.  The Board also notes that the Veteran has a 
current bilateral hearing loss disability.  The question 
is whether there is a nexus between the inservice trauma 
and his current bilateral hearing loss disability.  After 
reviewing the record, the Board finds no competent 
evidence of such a relationship.

Not only are the Veteran's service treatment records 
negative for evidence of a chronic, identifiable hearing 
loss disability, the evidence shows that such a 
disability was not manifested until the mid-1960's, many 
years after the one year presumptive period, when it was 
associated with a finding of bilateral otosclerosis.  
There is no competent evidence of continuing 
symptomatology during the approximately twenty years 
between the Veteran's separation from service and the 
diagnosis of his otosclerosis.  Indeed, in June 1965, 
prior to being diagnosed with left otosclerosis in his 
left ear, he reported only a six month history of 
decreased hearing acuity.  There is no evidence that he 
made reference to any incident in service as representing 
the onset of his hearing problems.  Moreover, the Veteran 
has not submitted or identified any competent evidence 
which reflects a nexus between his current hearing loss 
disability and service.  Nevertheless, in May 2007 and 
July 2009, VA examined the Veteran to determine the 
nature and etiology of any hearing loss disability found 
to be present.  

The May 2007 VA examiner erroneously identified the 
Veteran as having had noise exposure as a carpenter after 
service.  Therefore, the case was remanded by the Board 
so that the Veteran could receive an additional 
examination.  During the subsequent VA examination, the 
examiner noted that the Veteran had experienced no 
occupational noise exposure after service.  However, the 
VA examiner again concluded that it was less likely than 
not that the Veteran's hearing loss disability was 
related to noise exposure in service.  He based his 
opinion, primarily, on the lack of evidence showing a 
hearing loss disability in service or for more than 
twenty years thereafter.  That opinion was based on a 
review of the Veteran's medical history, including his 
service treatment records and his post-service medical 
records, as well as an interview with and examination of 
the Veteran.  Therefore, the Board concludes that the VA 
examination was adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

The only report of a nexus between the Veteran's hearing 
loss disability and service comes from the Veteran.  As a 
layman, however, he is only qualified to report on 
matters which are capable of lay observation.  While he 
is clearly qualified to report that he has had hearing 
problems since service, he is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis of his symptoms or the cause of a particular 
disability.  38 C.F.R. § 3.159(a).  Moreover, he is not 
qualified to say that the hearing deficits he claims to 
have experienced after service met the VA criteria for 
hearing loss disability.  Therefore, his opinion, without 
more, is not considered competent evidence of service 
connection.  

Finally, the Board notes that the Veteran did not file 
his initial claim for hearing loss disability until 2006, 
approximately sixty years after his separation from 
active duty.  While not dispositive, the delay in filing 
his claim contributes to the conclusion that he did not 
experience hearing loss disability for many years after 
service.  This is particularly true in light of the fact 
that he had filed a claim of entitlement to service 
connection for asthma the week after his separation from 
active duty.  Had he been experiencing hearing loss 
disability at that time, it is reasonable to conclude 
that he would have also filed a claim for that 
disability.  That he did not do so, militates against his 
claim.  

While no single piece evidence is dispositive, the 
preponderance of the competent evidence of record shows 
that that the Veteran's current hearing loss disability 
had its onset many years after service and is unrelated 
thereto.  Accordingly, service connection for a bilateral 
hearing loss disability is not warranted, and the appeal 
is denied.

In arriving at this decision, the Board acknowledges that 
the Veteran does need not prove his claim with absolute 
certainty.  However, in order to prevail, he must support 
his claim.  38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  
At the very least, he must present competent evidence, 
which when weighed and evaluated, is in relative 
equipoise; that is, an approximate balance of evidence 
both for and against the claim.  Although such evidence 
may not satisfactorily prove or disprove the claim, the 
Board may be able to grant the claim, after resolving all 
reasonable doubt in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. § 3.102 
(2009).  

Despite the fact that he experienced noise exposure in 
service, the foregoing discussion shows that the 
preponderance of the competent evidence of record is 
against the Veteran's claim for service connection for 
hearing loss disability.  Accordingly, the doctrine of 
reasonable doubt is not applicable.  




ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


